Citation Nr: 0615264	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
December 2005.  

The merits of the veteran's claim for service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision most recently 
denied service connection for PTSD.

2.  The evidence received since the July 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2. The evidence received subsequent to the July 2001 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The Board notes that the most recent denial of service 
connection for PTSD was a July 2001 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights in August 2001.  The veteran did not submit a notice 
of disagreement with the August 2001 rating decision.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claim of entitlement 
to service connection for PTSD in February 2003, the revised 
version of 3.156 is applicable in this appeal.

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.  The claim was denied in July 2001 based 
on the RO's finding that there was no diagnosis of PTSD 
associated with the claims file.  The evidence received 
subsequent to the July 2001 rating decision includes VA and 
private medical records which include diagnoses of PTSD.  
Furthermore, some of these diagnoses reference the veteran's 
allegations of stressors he reportedly experienced while 
serving in Viet Nam.  VA clinical records dated in October 
2001 indicate that the veteran reported that he was exposed 
to dead and dying people while stationed in Viet Nam and 
include diagnoses of PTSD.  An August 2002 letter from a 
private psychotherapist reveals that the veteran reported he 
experienced flashbacks to a situation he was exposed to 
during the Viet Nam war.  The diagnosis at that time was 
chronic PTSD.  The Board finds that there is now competent 
evidence of record of a diagnosis of PTSD which has been 
linked to the veteran's active duty service.  The Board notes 
that, while the veteran's stressors have not been verified, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board finds this evidence, which was not previously of 
record at the time of the prior final denial, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
decision and raises a reasonable possibility of 
substantiating the claim.  

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Deficiencies in 
VCAA notification (if any), can be addressed by the RO while 
the issue on appeal is back before it as a result of this 
remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The appeal is granted to that extent only.




REMAND

The Board finds that there is now competent evidence of 
record of a diagnosis of PTSD.  The Board notes, however, 
that no attempt has been made to verify the veteran's claimed 
in-service stressors which are the underlying basis for the 
claim.  The veteran provided testimony before the undersigned 
in December 2005 regarding an in-service stressor which is 
potentially capable of verification.  He reported that on 
March 31, 1970, he was involved in fighting off an enemy 
attack which included his firing weapons and killing an enemy 
combatant.  The Board finds that an attempt should be made to 
verify this stressor and any other stressors reported by the 
veteran.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor. 

Accordingly, the claim of entitlement to service connection 
for PTSD is hereby REMANDED for the following:

1.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Thereafter, review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and the 
veteran's statements regarding stressors.  
This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished.

2.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a verified 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.

3.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  Include the aforementioned 
specific determination for the VA 
examiner of the stressor(s) that are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed 
events that are considered stressors 
supporting the diagnosis, and the 
examiner should fully explain why such 
stressors are considered sufficient under 
the standards of the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A complete 
rationale for any opinion expressed must 
be provided. 

4.  Thereafter, review the claims file 
and determine if service connection is 
warranted for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


